Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH INTERMEDIATE TAX EXEMPT BOND FUND On April 12, 2013, Dreyfus/Standish Intermediate Tax Exempt Bond Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 1,000 State of California Various Purpose General Obligation Bonds due 10/01/24 - CUSIP # 13063B4K5 (the "Bonds"). The Bonds were purchased from BofA Merrill Lynch, a member of the underwriting syndicate offering the Bonds, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. BofA Merrill Lynch received a commission of 0.3750% per unit. No other member received any economic benefit. The following is a list of the syndicate's primary members: Academy Securities, Inc. Baird Barclays Capital, Inc. Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Comerica Securities Drexel Hamilton LLC De La Rosa & Co. Edward D. Jones & Co., LP Estrada Hinojosa & Company Fidelity Capital Markets Goldman, Sachs & Co. J.P. Morgan Lebenthal & Co., Inc. M.R. Beal & Company Morgan Stanley O' Connor & Company Securities, Inc. Oppenheimer & Co., Inc. Raymond James RBC Capital Markets RH Investment Corp. Siebert Brandford Shank & Co., LLC Southwest Securities, Inc. Stifel US Bancorp Investments, Inc. Wedbush Morgan Securities Wells Fargo Securities William Blair & Company Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held on July 24-25, 2013. These materials include additional information about the terms of the transaction.
